DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 are pending.
	Claims 61 and 145 have been amended.
	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 are examined on the merits with species, 
d. fluorescein isothiocyanate (FITC) and fluorescein; 
f. beta glucan, beta-1,3-glucan and beta-1,6-glucan; 
a. pemetrexed; and 
a. folate receptor alpha.

Withdrawn Grounds of Rejection 
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 

4.	The rejection of claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008), McDaniel et al., US 2010/0210745 A1 (effective filing date January 29, 2010), Verma et al. (1,3-Beta-Glucans: Drug Delivery and Pharmacology, The Complex World of Polysaccharides, Dr. Desiree Nedra Karunaratne (Ed.), InTech, 2012), Karnik et al., WO 2007/150030 A2 (published 27 December 2007) and Ugwu et al., US 2012/0053219 A1 (filed November 7, 2011) is withdrawn in light of the Examiner’s err noting Chang as a secondary reference when its disclosure was not relied upon for the instant rejection. 



New Grounds of Rejection 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008), McDaniel et al., US 2010/0210745 A1 (effective filing date January 29, 2010), Verma et al. (1,3-Beta-Glucans: Drug Delivery and Pharmacology, The Complex World of Polysaccharides, Dr. Desiree Nedra Karunaratne (Ed.), InTech, 2012) and Ugwu et al., US 2012/0053219 A1 (filed November 7, 2011).		
Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG) and a bioactive antifolate agent within the interior space, see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior and its molecular weight (Mn) is 1,000 to 15,000 daltons, 
Zalipsky does not teach the liposomal antifolate composition encloses a bioactive antifolate agent and further comprises premetrexed, trehalose, citrate buffer, sodium acetate and calcium acetate with a detectable marker such as fluorescein isothiocyanate (FITC). Zalipsky also does not teach the liposomal component is HSPC and the immunostimulatory agent is beta glucan, beta-1,3-glucan or beta-1,6-glucan.  Nor does Zalipsky teach the said composition with a citrate buffer at a concentration of between 5 to 200 mM and a ph of between 2.8 to 6.
	However, Chang teaches sterically stabilized liposomes with integrated polyethylene glycol (PEG) and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122. The bioactive antifolate agent, premetrexed can be encapsulated, see page 9, section 0122.  Lipid components and premetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  

	Additionally, McDaniel teaches liposome compositions comprising a detectable label such as FITC compound covalently attached to PEG, see page 48, section 0306; page 58, section 0379; page 91, section 0507; page 92, section 0515; and page 94, section 0526. FITC is also an immunostimulatory agent. Additional detectable labels may be included in the liposomal composition such as a fluorescent dye and fluorescein O-methacrylate, see page 97, section 0544; and page 109, section 0646.  McDaniel also teaches maleic-based monomers that are able to bind an antibody targeting moiety, see page 112, section 0672; and page 127, section 0832.
	Verma teaches 1,3-glucans have innate immunomodulatory properties and are utilized in drug delivery application to treat cancer, see 1. Introduction on page 555; and page 560, section 3.2. Ugwu teaches a pharmaceutical formulation comprising at least one antineoplastic agent, as well as at least one dissolution enhancing agent, see abstract.  Bulking agent, trehalose and buffers such as sodium acetate, calcium acetate and citrate are included in the pharmaceutical formulation, see page 2, sections 0032, 0036 and 0037.  Trehalose's weight prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a particle that can efficiently biodistribute in vivo and modify a therapeutic composition to effectively treat cancer, see all references, particularly, Zalipsky in its entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that solutions, such as buffers are added to the material formulation to adjust the pH and concentration of the antifolate composition helps to maintain stability.  One of ordinary skill in the art would have been motivated to assess, as well as set zeta potential of the liposome in order to determine how stable the formulation is and determine the proper surface for efficient drug delivery.
Further, one of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition within a drug delivery system for the treatment of cancer because analogous compositions have been successfully manufactured and effectively implemented in anti-tumor treatments, see all documents.





Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner



Alana Harris Dent
18 March 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643